Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 09/29/2022.
3.	Claims 1-20 are currently pending in this Office action.  This action is made Final.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 09/29/2022 is considered by the examiner.

Claim Rejections - 35 USC § 101
5.	In view of the specification (paragraph 0018) and applicant’s response (pages 8-9 of Remark filed on 09/29/2022; “The current specification clearly and explicitly discloses the example of ‘computer readable storage medium’ as not be construed as transitory signals per se.”), the claims 8-20 limit the claim scope to encompass only statutory subject matter and thus are statutory under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112
6.	The 35 U.S.C. 112 second paragraph rejections made in the prior Office action are withdrawn.  However, the examiner maintains some of the previously rejected 35 U.S.C. 112 rejections as set forth below.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3-4, 6-7, 10, 13-14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3, 6-7, 10, 13-14, 17 and 20, these claims recite the phrase(s) of “an optimal weighted search query pattern”, “one or more optimal weighted keyword queries”, “an optimal weighted search query pattern”, or “a highest number” [emphasis added].  However, since the specification does not disclose the above phrase(s), it is not clear what constitutes the terms “optimal” and “highest.”  Clarification is required.  Additionally, it is unclear whether or not the limitation of “an optimal weighted search query pattern” recited in claims 6 [lines 2-3] or 7 [lines 2-3] is related to the limitation of “an optimal weighted search query pattern” recited in claim 3 [line 4].  Clarification is required.  Claims 10, 13-14, 17 and 20 are rejected due to the similar reasons stated above. 
	Regarding claim 4, this claim recites the limitation of “first natural language” in line 3.  It is unclear whether or not this limitation is related to the “a first natural language” recited in claim 1.  Clarification is required.
Regarding claim 20, this claim recites the limitation of “most accurately answer a particular natural language query” [in claim 20, lines 3-4].  Since the specification lacks the description regarding this feature, it is unclear what exactly constitutes the phrase “most accurately.”  Clarification is required.

Claim Objections
9.	Claim 2 is objected to because of the following informalities:  
It appears that the term “query” in line 5 is not marked correctly [i.e., query] since this term is newly added.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0335372 (hereinafter Latzina) in view of U.S. 2018/0114155 (hereinafter Rana).

	Regarding claims 1, 8 and 15, Latzina discloses a computer-implemented method for optimizing search query results, comprising:
receiving a first natural language query; generating one or more weighted keyword queries from each search query based on the weight assigned to each search query and one or more keywords from the first natural language query ([0021, 0025-0026 and 0032]; “…identify business objects and other search results based upon the relevance of query search terms. For example, the various embodiments may select and/or deselect search terms from terms of a user-entered search query.  In another example, search terms may be assigned relative weights as indications of their respective relevance.  Such weights may be user-defined or calculated by the search application…”);
evaluating a relevancy of one or more search results returned by each of the one or more weighted keyword queries for the first natural language query ([0028, 0032-0033 and 0038]; “…Search results generated based upon the desired weighting scheme may be displayed within search results section 240”; and “Assigning of weights to query search terms may be used to trigger the retrieval of different sets of results within search results section 240.  In addition, weight values also may be used to indicate the viewing preference of the search results”); and
iteratively altering the weight assigned to a search query term in the plurality of search query terms until an optimal number of relevant search results are returned from the search query term for the first natural language query ([0025, 0039-0040 and 0043]; “…Here, during a second or subsequent state of a search, the user may have selected an object from the prior results.  Terms associated with the selected search result may be used to replace or supplement the initial query statement.  Both the initial query search terms and/or the subsequent search terms may be assigned weights”; and “Lastly, at 360, the initial query terms (if not discarded) and/or the search refining item (from previously retrieved results) may be assigned weights.  Such weight may be user-defined or calculated by the search server.  For example, within a search application of a user’s client device, a dedicated menu may enable the user to assign a weight to each search term or search refining item.  In another example, the relative importance of particular term may be calculated based upon the visual ordering of search terms or search refining items by a user.  Here, in a left-to-right reading culture, an item displayed toward the leftward direction may be assigned a higher priority than an item in the rightward direction”).
Latzina does not explicitly disclose the features of selecting a plurality of search query patterns based on the first natural language query; assigning a weight to each search query pattern in the plurality of search query patterns; generating one or more weighted keyword queries from each search query pattern based on the weight assigned to each search query pattern; and utilizing the weight assigned to a search query pattern in the plurality of search query patterns.  However, Rana discloses that “In one embodiment, upon extracting the keywords, the extraction module 212 may match the set of keywords with a predefined query pattern pertaining to the business opportunity.  Subsequently, the extraction module 212 may formulate a set of query patterns based on the set of keywords and the business opportunity.  In one implementation, each keyword, of the set of keywords, may be assigned a predefined weight based on the business opportunity.  Further, the extraction module 212 may compute a score pertaining to each query pattern of the set of query patterns.  Furthermore, the extraction module 212 may select a query pattern, of the set of query pattern with highest score amongst the set of query patterns for retrieval of an answer to the question.  In addition, the query pattern may be translated as per a syntax of at least one of a system database 224 and other data 226” ([0033-0034]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Rana in the system of Latzina in view of the desire to enhance the searching priority system by utilizing the search pattern scheme resulting in improving the efficiency of optimizing the search result.  In addition, Latzina discloses a computer program product for optimizing search query results, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media; and a computer system for optimizing search query results, comprising: one or more computer processors; one or more computer readable storage media ([0045, 0047 and 0050]; fig. 5).  

13.	Claims 2-4, 7, 9-11, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Latzina in view of Rana, and further in view of U.S. 10,482,089 (hereinafter Seacat DeLuca).

Regarding claims 2, 9 and 16, Latzina in view of Rana does not explicitly disclose the computer-implemented method further comprising: receiving a second natural language query; comparing the second natural language query to the first natural language query; and determining that the second natural language query matches the first natural language query.  However, Seacat Deluca discloses that “With the information about a search result being relevant or a ‘correct answer’ to a query stored, illustrated block 150 receives a second query from a user.  The second query may be compared with earlier search queries to determine if it is the same or similar to a previous query.  Similarities between search queries may be determined based on, for example, similar keywords entered (e.g., a percentage of similar keywords), similar sets of search results returned, and/or natural language query parsing…” (col. 4, lns. 27-44) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Seacat Deluca in the modified system of Latzina in view of the desire to enhance the searching system by utilizing the comparison scheme resulting in improving the efficiency of optimizing the search result.

Regarding claims 3, 10 and 17, as far as the claim is understood, Latzina in view of Rana and Seacat Deluca disclose the computer-implemented method further comprising, responsive to determining that the second natural language query matches the first natural language query:
determining that an optimal weighted search query pattern is associated with the fist natural language query; generating one or more optimal weighted keyword queries for the second natural language query based on the optimal weighted search query pattern associated with the first natural language query and one or more keywords from the second natural language query; and returning one or more search results from the one or more optimal weighted keyword queries for the second natural language query (Latzina: [0021, 0025-0026 and 0032-0033]), (Rana: [0033-0034]) and (Seacat Deluca: col. 4, lns. 27-44).  Therefore, the limitations of claims 3, 10 and 17 are rejected in the analysis of claims 2, 9 or 16, and the claims are rejected on that basis.

Regarding claims 4, 11 and 18, as far as the claim is understood, Latzina in view of Rana and Seacat Deluca disclose the computer-implemented method further comprising, responsive to determining that the second natural language query does not match first natural language query:
generating one or more default weighted keyword queries for the second natural language query based a default weight assigned to a default search query pattern and one or more keywords from the second natural language query (Latzina: [0025 and 0032-0033]), (Rana: [0033-0034]) and (Seacat Deluca: col. 4, lns. 27-44).  Therefore, the limitations of claims 4, 11 and 18 are rejected in the analysis of claims 2, 9 or 16, and the claims are rejected on that basis.

Regarding claims 7 and 14, Latzina in view of Rana and Seacat Deluca disclose the computer-implemented method wherein an optimal weighted search query pattern is a weighted search query pattern determined to correctly answer a particular natural language query (Latzina: [0003 and 0033]), (Rana: [0033-0034]) and (Seacat Deluca: col. 4, lns. 44-65).  Therefore, the limitations of claims 7 and 14 are rejected in the analysis of claims 2 or 9, and the claims are rejected on that basis.

Regarding claim 20, as far as the claim is understood, Latzina in view of Rana and Seacat Deluca disclose the computer system wherein an optimal weighted search query pattern is a weighted search query pattern determined by at least one of: (i) to retrieve a highest number of relevant search results for a particular natural language search query, or (ii) to most accurately answer a particular natural language query (Latzina: [0003 and 0033]), (Rana: [0033-0034]) and (Seacat Deluca: col. 4, lns. 44-65).  Therefore, the limitations of claim 20 are rejected in the analysis of claim 16, and the claim is rejected on that basis.

14.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Latzina in view of Rana and Seacat Deluca, and further in view of U.S. 10,452,682 (hereinafter Bendel).

Regarding claims 5, 12 and 19, Latzina in view of Rana and Seacat Deluca disclose the computer implemented method wherein the match between the second natural language query and the first natural language query (Latzina: [0025]), the references do not explicitly disclose that such feature is based on one or more of: (i) a shared semantic structure, (ii) a shared syntactic structure, (iii) a shared sentence structure, and (iv) a shared context.  However, Bendel discloses that “…data records of different source databases which represent a particular shared semantic concept, e.g., ‘employee’, can be replicated into a single table in the accelerator having a table structure that fits to the attributes of the semantic concept or into multiple tables in the accelerator having a shared table structure that fits to the attributes of the semantic concept” (col. 4, lns. 64-col. 5, lns. 3) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Bendel in the modified system of Latzina in view of the desire to enhance the searching system by utilizing the specific data structure type resulting in improving the efficiency of processing the weighting factors.

15.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Latzina in view of Rana and Seacat Deluca, and further in view of U.S. 7,774,342 (hereinafter Virdy).

Regarding claims 6 and 13, Latzina in view of Rana and Seacat Deluca discloses the computer-implemented method wherein an optimal weighted search query pattern is a weighted search query pattern determined to retrieve a number of relevant search results for a particular natural language search query (Latzina: [0021 and 0032-0033]), (Rana: [0033]) and (Seacat Deluca: col. 4, lns. 27-44).  The references do not explicitly disclose the claim limitation of “a highest number of relevant search results”.  However, such feature is well known in the art as disclosed by Virdy (col. 8, lns. 6-24) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Virdy in the modified system of Latzina in view of the desire to enhance the searching system by utilizing the search query returning scheme resulting in improving the efficiency of processing the natural language search query system.

Response to Arguments
16.	Applicant's arguments filed on 09/29/2022 have been fully considered but they are not persuasive. 
The main point of applicant’s argument is that Latzina in view of Rana does not teach the claim limitation of “iteratively altering the weight assigned to a search pattern in the plurality of search query patterns until an optimal number of relevant search results are returned from the search query pattern for the first natural language query.”   More specifically, applicant argues that the Latzina does not teach the “weight assigned to a search query pattern” [page 11 of Remarks].  However, the examiner disagrees.  As explained in the rejection above, the Latzina reference discloses the feature of utilizing the weights on the query terms while the Rana reference discloses the feature of utilizing the weight assigned to a search query pattern amongst the set of query patterns.  It should be noted that the rejections are made under 35 U.S.C. 103 and the test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the art.  While neither reference discloses all the claimed limitations singularly, the Latzina reference disclose a number of them and the remaining element are taught by the Rana reference.  The examiner holds that one of ordinary skill in the art would combine these features as explained previously. One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on a combination of references.  It should be also noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.
Applicant’s arguments regarding the remaining dependent claims are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161